Title: Thomas Jefferson to James Maury, 15 June 1815 (Final State)
From: Jefferson, Thomas
To: Maury, James


             Monticello  June 15. 1815.
            I congratulate you, my dear and antient friend, on the return of peace, and the restoration of intercourse between our two countries. what has past may be a lesson to both of the injury which either can do the other. and the peace now opened may shew what would be the value of a cordial friendship: and I hope the first moments of it will be improved to remove the stumbling block which must otherwise keep us eternal enemies. I mean the impressment of our seamen citizens. this was the sole object of the continuance of the late war, which the repeal of the orders of council would otherwise have ended at it’s beginning. if, according to our estimate, England impressed into her navy 6000 of our citizens, let her count the cost of the war, and a greater number of men lost in it, and she will find this resource for manning her navy the most expensive she can adopt, each of these men having cost her £30,000. sterling, and a man of her own besides. on that point we have thrown away the scabbard, and the moment an European war brings her back to this practice, adds us again to her enemies. but I hope an arrangement is already made on that subject.Have you no statesmen who can look forward two or threescore years? it is but 40. years since the battle of Lexington. one third of those now living saw that day when we were but 2. millions of people, and have lived to see this when we are 10. millions. one third of those now living, who see us at 10. millions, will live another 40. years, and see us 40. millions; and looking forward only through such a portion of time as has past since you and I were scanning Virgil together (which I believe is near threescore years) we shall be seen to have a population of 80. millions, and of not more than double the average density of the present. what may not such a people be worth to England as customers, and friends? and what might she not apprehend from such a nation as enemies? now what is the price we ask for our friendship? justice, and the comity usually observed between nation and nation. would there not be more of dignity and in this, more character and satisfaction, than in her teazings and harassings, her briberies and intrigues to sow party discord among us, which can never have more effect here than the opposition within herself has there; which can never obstruct the begetting children, the efficient source of growth; and, by nourishing a deadly hatred, will only produce & hasten events which both of us, in moments of sober reflection should deplore & deprecate. one half the attention employed in decent observances towards our government, would be worth more to her than all the Yankee duperies played off upon her, at a great expence on her part of money and meanness, and of nourishment to the vices and treacheries of the Henrys and Hulls of both nations. as we never can be at war with any other nation, (for no other can get at us but Spain, & her own people will manage her) the idea may be generated that we are natural enemies, and a calamitous one it will be to both.I hope in god her government will come to a sense of this, and will see that honesty and interest are as intimately connected in the public, as in the private code of morality. her ministers have been weak enough to believe from the newspapers that mr Madison and myself are personally her enemies. such an idea is unworthy a man of sense; as we should have been unworthy our trusts could we have felt such a motive of public action. no two men in the US. have more sincerely wished for cordial friendship with her; not as her vassals, or dirty partizans, but as members of coequal states, respecting each other, and sensible of the good as well as the harm each is capable of doing the other. on this ground there was never a moment we did not wish to embrace her. but repelled by their aversions, feeling their hatred at every point of contact, and justly indignant at it’s supercilious manifestations, that happened which has happened, and that will follow which must follow, in progressive ratio, while such dispositions continue to be indulged. I hope they will see this, and do their part towards healing the minds and cooling the temper of both nations. the irritation here is great and general, because the mode of warfare both on the maritime and inland frontiers has been most exasperating. we percieve the English passions to be high also, nourished by the newspapers, that first of all human contrivances for generating war. but it is the office of the rulers on both sides to rise above these vulgar vehicles of passion; to assuage angry feelings, and by examples and expressions of mutual regard in their public intercourse, to lead their citizens into good temper with each other. no one feels more indignation than myself when reflecting on the insults and injuries of that country to this. but the interests of both require that these should be left to history, and in the mean time be smothered in the living mind.  I have indeed little personal concern in it. time is drawing her curtain on me. but I should make my bow with more satisfaction, if I had more hope of seeing our countries shake hands together cordially. in this sentiment I am sure you are with me, and this assurance must be apologise for my indulging myself in expressing it to you, with that of my constant & affectionate friendship and respect
            Th: Jefferson
          